Opinion by
Judge Pryor:
The appellants were sued in the Campbell Circuit Court by the appellees on a judgment obtained by appellees against them before a justice of the peace in the state of Ohio. They allege in their petition the obtention of the judgment and the amount they are entitled to recover.
The appellants were duly served with process and a judgment by default rendered against them. Their failure to answer was an admission of the allegations: that such a judgment was rendered and cured the defect, if any, in the record filed with the petition.
The judgment is affirmed.